MAY TERM, 1768.A special verdict found at the April assizes stated the following facts.I, 2, 3, 4, 5, 6, 7 and 8, arc the same facts as found in the special verdict in the preceding case of Britton, qui tarn, et at vs, Ridgely.9. Brítton possessed, &c. until Boreing’s deed to the lessors of the plaintiff. *10. That after the contract, 9th. of February 1765, Mbsalom Boreing arrived to age.13. That the lands in the patents, and the lands in the declaration, are the same lands, am! that the lands are butted, bounded, and lie as described and located by the plaintiff on the plots.14. The jury find the lease, entry and ouster, in the declaration mentioned.15. The same as mentioned in the 10th in the preceding case before referred to.16. Same as the 11th ip the case before referred to.17. Same as the 12th in the case before referred to, meaning the deed to the lessors of the plaintiff.18. 19 and 20. The same as 13, 14 and 15, in the case before referred to.Judgment was entered upon the special verdict for the plaintiff. The. damages and costs were released.